*46Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el
Juez Asociado Señor Corrada Del Río.
H-l
El 22 de julio de 1982, el Sr. José Cruz Ayala y la Sra. Yolanda Rivera Pérez otorgaron una escritura de capitula-ciones matrimoniales ante el Ledo. Manuel Cruz Soto. Me-diante dicha escritura, las partes expresamente acordaron que mantendrían separada la propiedad y administración de sus bienes presentes y futuros, descartando el régimen económico de sociedad de bienes gananciales, y que el se-ñor Cruz Ayala sería responsable de pagar los gastos, las rentas y el mantenimiento del hogar conyugal. No se espe-cificaron los bienes respectivos de los otorgantes.
Dos (2) días después, el 24 de julio de 1982, el señor Cruz Ayala y la señora Rivera Pérez contrajeron matrimonio. Ocho (8) años más tarde, el 29 de junio de 1990, el matrimonio quedó disuelto. En la sentencia de divorcio, fundamentándose en la estipulación de las partes, se determinó que el señor Cruz Ayala pagaría a la señora Rivera Pérez doscientos dólares ($200) mensuales en con-cepto de alimentos; que continuaría pagando la hipoteca así como el mantenimiento de un apartamento adquirido entre ambos, ubicado en el Condominio Solimar en Maya-güez, y que la señora Rivera Pérez continuaría utilizando un vehículo marca Honda, modelo de 1985.
El 16 de agosto de 1990, el señor Cruz Ayala presentó una demanda sobre división de comunidad, en la que alegó que las partes habían adquirido en común proindiviso un apartamento en el Condominio Solimar, ubicado en la ciu-dad de Mayagüez, y que procedía la división de dicha comunidad. La señora Rivera Pérez contestó la demanda y *47presentó una reconvención. En síntesis, la señora Rivera Pérez alegó que existía una sociedad de bienes gananciales entre ella y el señor Cruz Ayala; que el apartamento en cuestión pertenecía a dicha sociedad, y que la escritura de capitulaciones era nula por haberse otorgado un mes des-pués de su boda con el señor Cruz Ayala.
Sus alegaciones sobre la existencia de una sociedad de gananciales se fundamentaron en que, como matrimonio, ella y el señor Díaz Ayala habían" otorgado diversas escri-turas y/o documentos privados para comprar propiedades y obligarse frente a los acreedores.
En la vista, en los méritos del caso, presentó una escri-tura sobre compraventa en la cual ella y el señor Cruz Ayala aparecen como compradores de un terreno en el barrio Sábalos de Mayagüez. En esta escritura el notario aclara que el comprador es Manantiales Supermarket, Inc., representada por José Cruz Ayala y no por los esposos Cruz Ayala y Rivera Pérez. También, presentó un contrato de prenda y garantía continua con el Banco de Ahorro F.S.B. en el que aparecen como deudores Manantiales Supermarket, Inc., José Cruz Ayala y Yolanda Rivera Pérez, y una escritura de compraventa de un apartamento en el Condominio Solimar, ubicado en Mayagüez, en el que apa-recen como compradores los litigantes Cruz Ayala y Rivera Pérez. Por último, afirmó que había trabajado arduamente como vicepresidenta de la corporación Manantiales Supermarket, Inc. y presentó una carta redactada por el señor Ayala en la cual éste le pide que se quede con el aparta-mento en el Condominio Solimar, así como con el auto Honda que ella utilizaba.(1)
Posteriormente, la señora Rivera Pérez solicitó que se incluyera como parte en el pleito a Manantiales Supermarket, Inc. para alegar que dicha corporación era el álter ego *48del señor Cruz Ayala, a lo cual el tribunal de instancia accedió.
Tras la vista en los méritos del caso, el tribunal de ins-tancia determinó que la escritura de capitulaciones matri-moniales era válida.(2) También determinó que la señora Rivera Pérez no aportó dinero alguno para la adquisición de las propiedades de la pareja y que el documento me-diante el cual el señor Díaz Ayala “donó” a la señora Rivera Pérez un apartamento y un vehículo era nulo en derecho por no cumplir con los requisitos mínimos que establece el Art. 575 del Código Civil, 31 L.P.R.A. sec. 2010, o el Art. 574 del Código Civil, 31 L.P.R.A. sec. 2009.
En cuanto al apartamento en el Condominio Solimar en Mayagüez, el tribunal de primera instancia determinó que se creó una comunidad de bienes. Sin embargo, resolvió que habiendo la demandada, señora Rivera Pérez, admi-tido que ella no aportó nada para su adquisición, la propie-dad le pertenecía al señor Cruz Ayala.
Inconforme con lo resuelto, y tras ser denegada una mo-ción de reconsideración, la señora Rivera Pérez recurrió ante nos para señalar los errores siguientes:
1. Erró el Tribunal a quo al resolver que el caso Umpierre vs. Torres Díaz, 114 D.P.R. 449, no aplica al caso de autos.
2. Erró el Tribunal a quo al resolver que la demandada-recurrente “nunca aportó nada, pues según su propio testimo-nio, no poseía bienes de ninguna índole”.
En esencia, la peticionaria, señora Rivera Pérez, plan-tea que el caso Umpierre v. Torres Díaz, 114 D.P.R. 449 (1983), aplica al de autos porque establece que puede exis-tir una sociedad de bienes gananciales aunque las partes *49hayan otorgado una escritura de capitulaciones matrimo-niales y que dicho caso le da valor monetario al concepto de trabajo y de esfuerzo personal de los cónyuges. Alega que la existencia de capitulaciones no excluye la existencia de un régimen legal de gananciales.
Citando el caso Silva v. Comisión Industrial, 91 D.P.R. 891, 897-904 (1965), alega que el trabajo realizado por ella en el negocio del señor Cruz Ayala tiene que ser tomado en consideración, ya que decir lo contrario representaría un enriquecimiento injusto.
La sentencia que hoy emite la mayoría del Tribunal re-voca el dictamen emitido por el foro de instancia y de-vuelve el caso a dicho foro para que celebre una vista y determine el alcance de las estipulaciones y el valor de las aportaciones de la señora Rivera Pérez en la adquisición de los bienes de la comunidad. Concurrimos con dicho curso decisorio por los fundamentos que exponemos a contin-uación.
HH H — I
Nuestro ordenamiento permite otorgar las capitulacio-nes matrimoniales antes de que una pareja proceda a con-traer nupcias, al disponer que en el contrato sobre bienes en ocasión del matrimonio se pueden estipular las condi-ciones de la sociedad conyugal sobre los bienes presentes y futuros, sin otras limitaciones que las señaladas por la ley. Art. 1267 del Código Civil, 31 L.P.R.A. sec. 3551.
Por supuesto, en los contratos de capitulaciones matri-moniales no se puede pactar nada que sea contrario a las leyes o a las buenas costumbres, ni depresivo de la autori-dad que respectivamente corresponde en familia a los fu-turos cónyuges. Art. 1268 del Código Civil, 31 L.P.R.A. sec. 3552; Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995); Ab Intestato Saldaña Candelario, 126 D.P.R. 640 (1990); Umpierre v. Torres Díaz, supra.
*50Citando a Castán Tobeñas, en Domínguez Maldonado v. E.L.A., supra, indicamos que mediante el contrato de capi-tulaciones matrimoniales se puede regular los derechos de los esposos sobre sus bienes respectivos; los derechos sobre las ganancias realizadas por ellos durante el matrimonio; los intereses de los hijos y de la familia; los intereses de los terceros que contratan con uno u otros de los esposos, y, en definitiva, el interés económico y social de la relación del matrimonio. J. Castán Tobeñas, Derecho Civil español, común y foral, 11ma ed., Madrid, Ed. Reus, 1987, T. V, Vol. 1, págs. 308-309.
Bajo la libertad de pacto provista por el Código Civil, en el contrato de capitulaciones matrimoniales una pareja puede optar por: (1) la separación de bienes pero con par-ticipación en las ganancias; (2) la sociedad de gananciales, para lo cual basta con guardar silencio y no estipular nada o estipularlo expresamente; (3) el renunciar al régimen legal de gananciales; (4) la total separación de bienes, o (5) el elegir cualquier otro régimen que combine estas posibilida-des, siempre que no infrinja las leyes, la moral o las bue-nas costumbres. Domínguez Maldonado v. E.L.A., supra, pág. 964.
En Puerto Rico, contrario a las nuevas tendencias en las jurisdicciones civilistas, rige la doctrina de la inmutabili-dad de las capitulaciones matrimoniales. Cualquier altera-ción que se haga en las capitulaciones matrimoniales tiene que realizarse antes de celebrarse el matrimonio y con la asistencia y el concurso de las personas que intervinieron como otorgantes. Se prohíbe expresamente que se modifi-quen las capitulaciones luego de haberse celebrado el matrimonio. Arts. 1271 y 1272 del Código Civil, 31 L.P.R.A. secs. 3555 y 3556. De hecho, hemos afirmado que para abo-lir el principio de inmutabilidad se requiere la acción legislativa. Domínguez Maldonado v. E.L.A., supra, pág. 964; Umpierre v. Torres Díaz, supra, pág. 459.
*51En Domínguez Maldonado v. E.L.A., supra, aclaramos que cuando una pareja otorga un contrato sobre bienes en ocasión del matrimonio y expresamente pacta que no se desea crear un régimen ganancial, el hecho de que posterior al matrimonio lleven a cabo actos de administración y esfuerzo común no da vida a una sociedad de bienes gananciales. Otra cosa es si, como en Umpierre v. Torres Díaz, supra, en el contrato no se pacta el régimen econó-mico que los interesados desean y, además, se prueba que la pareja usó y administró los bienes como si su matrimo-nio estuviese regido por una sociedad de gananciales en la que ambos aportaban esfuerzo y trabajo personal. Dicho esto, es obligada la conclusión de que el tribunal de instan-cia tuvo razón al resolver que Umpierre v. Torres Díaz, supra, no aplica al caso de autos.
El señor Cruz Ayala y la señora Rivera Pérez fueron claros en sus expresiones de que no existiría la sociedad económica de gananciales durante su matrimonio y que deseaban mantener la propiedad y administración de todos sus respectivos bienes presentes y futuros. Por el contrario, en Umpierre v. Torres Díaz, supra, pág. 459, las partes ca-pitularon para identificar los bienes privativos que cada uno aportaba al matrimonio, “ ‘para que al liquidarse la sociedad conyugal le sea reconocido y satisfecho’ ”. Además, reconocieron la potestad de cada cónyuge de administrar sus propios bienes. No escogieron un régimen económico que dispusiera de los bienes futuros. Después de casarse, hicieron uso de los bienes y los administraron como si per-tenecieran al caudal común, aportando trabajo y esfuerzo personal.
Distinto al caso de autos, en Umpierre v. Torres Díaz, supra, los cónyuges no se obligaron a mantener una sepa-ración absoluta de sus bienes y de los frutos de éstos. No descartaron la sociedad de gananciales y, por ello, los actos *52de los cónyuges hicieron que ésta surgiera. Domínguez Maldonado v. E.L.A., supra, pág. 966.
HH HH
Fundamentándonos en los principios de justicia y equi-dad, en Domínguez Maldonado v. E.L.A., supra, pág. 967, dijimos que no es justo ni lógico que, siendo la institución del matrimonio una favorecida por nuestro ordenamiento, no le ofrezcamos a la esposa que ha otorgado capitulacio-nes matrimoniales, pero que aporta trabajo y esfuerzo, la misma protección que a la concubina con respecto a los bienes adquiridos en el caso de una comunidad de bienes.
El interés propietario de los concubinos con respecto a los bienes adquiridos o que hayan incrementado de valor vigente la relación, ha sido reconocido en nuestra jurisdicción. Domínguez Maldonado v. E.L.A., supra, pág. 967; Ortiz de Jesús v. Vázquez Cotto, 119 D.P.R. 547 (1987); Caraballo Ramírez v. Acosta, 104 D.P.R. 474, 481 (1975); Cruz v. Sucn. Landrau Díaz, 97 D.P.R. 578, 585 (1969). Dicho interés propietario puede surgir como pacto expreso; como pacto implícito que se desprende espontáneamente de la relación humana y económica existente entre las par-tes durante el concubinato, y como un acto justiciero para evitar el enriquecimiento injusto. íd.
El interés propietario se tiene que probar. Caraballo Ramírez v. Acosta, supra, pág. 481. No basta una mera alegación de que existe una comunidad de bienes. Se tiene que demostrar que, a pesar de no existir una sociedad de bienes gananciales, se trabajó y se brindaron servicios y esfuerzos para acrecentar el capital privativo de su cónyuge. Domínguez Maldonado v. E.L.A., supra, pág. 968. En fin, ante una situación de desbalance, “un tribunal no puede desatender los reclamos de una mujer envuelta en el quehacer económico de su cónyuge, con la salvedad de que *53dichos reclamos sean probados”. Domínguez Maldonado v. E.L.A., supra, pág. 970.
IV
En el caso de autos, la señora Rivera Pérez admitió que no aportó dinero para la adquisición de las propiedades del supermercado o del apartamento ubicado en el Condominio Solimar en Mayagüez. No obstante, quedó establecido que durante los ocho (8) años que duró el matrimonio entre el señor Cruz Ayala y la señora Rivera Pérez, esta última no sólo desempeñó las labores propias de un ama de casa, sino que también laboró arduamente en el negocio de su esposo, Manantiales Supermarket, Inc. Ocupaba la posición de vi-cepresidenta de la corporación; estaba autorizada para gi-rar cheques de la cuenta corriente del negocio e incluso comprometió su crédito mediante un contrato de prenda y. garantía continua para beneficio del negocio y como cocom-pradora del apartamento.(3)
Aun así, el tribunal de instancia determinó que la se-ñora Rivera Pérez “no aportó nada”, pues no poseía bienes de índole alguna. No tomó en cuenta, pues, el valor de los servicios realizados por la esposa, o sea, su contribución laboral en el negocio, las tareas realizadas en el hogar y la aportación de su crédito en los negocios financieros *54realizados. Redujo a cero la participación de la señora Rivera Pérez en los años que estuvo casada. Erró el tribunal de instancia al así hacerlo.
La señora Rivera Pérez abandonó su trabajo como asis-tente dental tras contraer matrimonio con el señor Cruz Ayala, para dedicarse a las tareas del hogar formado con su entonces esposo y participar activamente en el quehacer económico de éste. Si bien es cierto que no aportó bienes tangibles, muebles o inmuebles, sí aportó su crédito y trabajo. Luchó, tanto en el hogar como en el negocio en sí, para lograr el progreso económico de la comunidad de bie-nes, como en efecto pasó. Contribuyó, pues, con su esfuerzo y crédito para lograr los bienes materiales que hoy son objeto de esta acción de división de comunidad. Reciente-mente en nuestra opinión disidente en el caso Díaz v. Alcalá, 140 D.P.R. 959, 998 (1996), dispusimos que: “[a]l res-pecto, en el escolio 5 del caso de Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995), expresamos que aunque las tareas del hogar no son valoradas en términos monetarios, no podemos ignorar que dichas tareas y servicios son vita-les para la salud del régimen económico de un matrimonio y que deben ser tomadas en cuenta al hacer decisiones so-bre la división y distribución de bienes de un matrimonio. Cf. Mundo v. Cervoni, [115 D.P.R. 422 (1984)]”. El no ha-cerlo tiene como efecto la perpetuación de prejuicios y per-juicios, ya que no se valora la labor históricamente reali-zada por las mujeres desde sus hogares y se desprecia el valor real que representa esta gestión desde el punto de vista económico y social. Informe sobre el Discrimen por Razón de Género en los Tribunales de Puerto Rico, San Juan, Tribunal Supremo de Puerto Rico, Comisión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, 1995, pág. 177.
En equidad y en justicia, para evitar un enriqueci-miento injusto a expensas del trabajo de la demandada recurrente, ésta tiene derecho a una parte de esos bienes *55en proporción a su aportación. Caraballo Ramírez v. Acosta, supra, pág. 485.
En cuanto al apartamento que ambos adquirieron, no hay duda de que existió una comunidad de bienes. De he-cho, mediante la demanda presentada por el propio señor Cruz Ayala éste lo acepta y solicita la división de dicha comunidad. Pero el tribunal de instancia, al ordenar la división de la comunidad no sólo no tomó en consideración el alcance de la estipulación que hicieran las partes en el caso de divorcio, sino que entendió que como la señora Rivera Pérez no aportó dinero para la adquisición del aparta-mento, que era el hogar de los entonces cónyuges, la pro-piedad le pertenecía única y exclusivamente al deman-dante, señor Cruz Ayala.
No es ni justo ni correcto menospreciar la aportación crediticia, física y anímica al sustento del hogar conyugal de la señora Rivera Pérez que propiciaron y permitieron la adquisición de bienes materiales. Al momento de liquidar una comunidad de bienes hay que darles valor. No puede dársele crédito sólo al ex marido fundamentándose en el hecho de que la esposa no contribuyó proporcionalmente con dinero y haciendo caso omiso de las aportaciones antes mencionadas. Cf. Mundo v. Cervoni, 115 D.P.R. 422 (1984). Aunque el señor Cruz Ayala alega que él pagaba los gastos de la casa, de la luz y el agua, y los gastos del vehículo, y que, además, le daba una cantidad de dinero semanal a la señora Rivera Pérez, ésto no anula los esfuerzos y las apor-taciones hechas por su entonces esposa que contribuyeron a la adquisición de los bienes de la comunidad. No podemos olvidar que unas capitulaciones matrimoniales que descar-tan el régimen económico de la sociedad de bienes ganan-ciales, no. invalidan el mandato del Código Civil de que los cónyuges deben protegerse y satisfacer sus necesidades mutuamente en proporción a sus respectivas condiciones y medios de fortuna. Arts. 68 y 89 del Código Civil, 31 L.P.R.A. secs. 221 y 282.
*56En atención a los fundamentos antes descritos, procede-ríamos a dictar sentencia que revoque la emitida por el foro de instancia y devuelva el caso para que el tribunal celebre una vista y determine el alcance de las estipulacio-nes habidas en el caso de divorcio y el valor de las aporta-ciones de la señora Rivera Pérez en la adquisición de los bienes de la comunidad, luego de lo cual, realizaría la división de los bienes que proceda.
— O —

 Por no estar ante nuestra consideración en estos momentos, no entraremos a discutir qué efecto, si alguno, tiene esta carta sobre la interpretación del alcance de las estipulaciones que se hicieran en el caso de divorcio.


 Durante la vista del caso, se presentó la Escritura Núm. 25 sobre Capitula-ciones Matrimoniales, otorgada el 22 de julio de 1982, y la Certificación de este Tribunal que acreditaba que el notario autorizante había notificado dicha escritura en el índice notarial el 26 de julio de 1982. No se presentó prueba alguna de que la escritura sobre capitulaciones matrimoniales se otorgó en una fecha posterior al matrimonio. Por lo tanto, como correctamente determinó el tribunal de instancia, la escritura es válida y rige la relación entre las partes.


 Aunque los bienes dados en prenda consistieron de un pagaré hipotecario suscrito por Manantiales Supermarket, Inc., representado por su presidente señor Cruz Ayala, y aunque dicho préstamo haya sido pagado sin que la demandada apor-tara dinero de su propio peculio, no es menos cierto que en el contrato de prenda y garantía ella aparece firmando como codeudora, comprometiendo así su crédito.
En nuestra sociedad moderna el buen crédito resulta indispensable, especial-mente en el mundo de los negocios. Para llevar a cabo las actividades propias de la actividad comercial es necesario tenerlo. De hecho, el comercio y la industria no se conciben sin la especulación, ya que desde el punto personal no es otra cosa que la confianza que el empresario inspire de que cumplirá sus compromisos. El crédito es, pues, la capacidad para obtener un préstamo de dinero u otros objetos bajo la pro-mesa de devolverlos dentro de cierto tiempo; crea un vínculo jurídico entre el acree-dor y el deudor. R. Martínez Mendoza, La Quiebra y Usted, San Juan, Ed. Equity, 1985, pág. 5.